Case 1:20-cv-03788-MEH Document 21 Filed 02/26/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03788-MEH

ALISON D. JONES,

       Plaintiff,

v.

BROOKDALE SENIOR LIVING CENTER and
ALL TEAM STAFFING,

      Defendants.
______________________________________________________________________________

                                  MINUTE ORDER
______________________________________________________________________________
Entered by Michael E. Hegarty, United States Magistrate Judge, on February 26, 2021.

        This matter comes before the Court sua sponte. Noting that Defendant All Team Staffing
has not appeared in this case yet, the Court reschedules the Scheduling Conference to a later date,
as set forth below.

      Defendant All Team Staffing shall complete and file the Magistrate Judge Consent Form
(ECF 6) on or before April 20, 2021.

       It is ORDERED that the Fed. R. Civ. P. 16(b) Scheduling Conference set for March 17,
2021, at 10:30 a.m. in Courtroom A-501, on the fifth floor of the Alfred A. Arraj United States
Courthouse located at 901 19th Street, Denver, Colorado, is vacated and rescheduled to May 3,
2021 at 10:45 a.m.

       It is further ORDERED that Plaintiff shall notify all parties who have not entered an
appearance of the date and time of the Scheduling Conference.

       If this date is not convenient, the parties shall confer and contact my Chambers by email to
obtain an alternate date. All parties must be copied on the email if they agree to change the
conference date; otherwise, any party seeking to change the conference date must file a motion.
Absent exceptional circumstances, no request for rescheduling will be entertained unless made
five business days prior to the date of the conference.

       The litigants (counsel and parties) and the public may appear at the conference either in
person or by telephone. Anyone appearing in person must comply with General Order 2021-3,
which may be accessed at www.cod.uscourts.gov. Anyone appearing by telephone shall call the
following conference line at the appointed time:
Case 1:20-cv-03788-MEH Document 21 Filed 02/26/21 USDC Colorado Page 2 of 3




Number:      888-278-0296
Access code: 8212991#

       Please remember that, when you call in, you may be entering a proceeding already in
progress for a different case; therefore, as you would if you were present in the courtroom, please
ensure silence until your case is called.

        It is further ORDERED that counsel for the parties and any unrepresented non-prisoner
parties in this case are to hold a meeting in accordance with Fed. R. Civ. P. 26(f) on or before
April 19, 2021 and jointly prepare a proposed Scheduling Order. Pursuant to Fed. R. Civ. P. 26(d),
only requests pursuant to Fed. R. Civ. P. 34 may be submitted before the Rule 26(f) meeting, unless
otherwise ordered or directed by the Court. Pursuant to Fed. R. Civ. P. 34(b)(2)(A), responses to
such discovery requests must be submitted no later than 30 days after the Rule 26(f) meeting,
unless the parties stipulate or the Court orders otherwise.

      The parties shall prepare the proposed Scheduling Order in accordance with the form that
may be downloaded from the Forms section of the Court’s website, www.cod.uscourts.gov.

       The parties shall file the proposed Scheduling Order with the Clerk’s Office, and in
accordance with District of Colorado Electronic Case Filing (“ECF”) Procedures, no later than
five business days prior to the scheduling conference. The proposed Scheduling Order is also
to be submitted in an editable format (i.e., Word) by email to Magistrate Judge Hegarty at
hegarty_chambers@cod.uscourts.gov.

        Parties not participating in ECF shall file their proposed Scheduling Order on paper with
the clerk’s office. However, if any party in this case is participating in ECF, it is the responsibility
of that party to file the proposed scheduling order pursuant to the District of Colorado ECF
Procedures.

       Finally, the parties or counsel attending the Scheduling Conference should be prepared to
informally discuss the case to determine whether early alternative dispute resolution is appropriate.
There is no requirement to submit confidential position statements/letters to the Court at the
Scheduling Conference nor to have the parties present.

       Any out-of-state counsel shall comply with D.C. Colo. LAttyR 3 prior to the Scheduling
Conference.

       The parties are further advised that they shall not assume that the Court will grant the relief
requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
ordered deadline which has not be vacated by the Court may result in the imposition of sanctions.

        In addition, before filing a motion relating to a discovery dispute, the movant must
request a conference with the Court by submitting an email, copied to all parties, to
hegarty_chambers@cod.uscourts.gov. See Fed. R. Civ. P. 16, cmt. 2015 Amendment. The Court
will determine at the conference whether to grant the movant leave to file the motion.




                                                   2
Case 1:20-cv-03788-MEH Document 21 Filed 02/26/21 USDC Colorado Page 3 of 3




       Anyone seeking entry into the Alfred A. Arraj United States Courthouse will be
required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                         3
